



Exhibit 10.2


FIRST AMENDMENT TO TERM LOAN AGREEMENT




This FIRST AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of July
25, 2017, by and among COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), COLUMBIA PROPERTY TRUST, INC., a Maryland corporation (“REIT
Guarantor”), each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (the “Administrative Agent”).


WHEREAS, the Borrower, REIT Guarantor, the Lenders and the Administrative Agent
have entered into that certain Term Loan Agreement dated as of July 30, 2015 (as
in effect immediately prior to the date hereof, the “Term Loan Agreement”); and


WHEREAS, the parties hereto desire to amend certain provisions of the Term Loan
Agreement on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendment to Term Loan Agreement. Subject to satisfaction of
the conditions contained in Section 2 hereof, the parties hereto agree that the
Term Loan Agreement is amended by replacing the table in the definition of
“Applicable Margin” contained in Section 1.1 thereof in its entirety with the
following:


RATINGS LEVEL
MOODY’S/
S&P RATING
BASE RATE - APPLICABLE
MARGIN
LIBOR ‑
APPLICABLE
MARGIN
Level I Rating
A3/A- or higher
0.00%
0.90%
Level II Rating
Baa1/BBB+
0.00%
0.95%
Level III Rating
Baa2/BBB
0.10%
1.10%
Level IV Rating
Baa3/BBB-
0.35%
1.35%
Level V Rating
Below Baa3/BBB-
0.75%
1.75%



Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    A counterpart of this Amendment duly executed by the Borrower, REIT
Guarantor and all of the Lenders;


(b)    Evidence that the Borrower shall have paid all fees due and payable with
respect to this Amendment; and


(c)    Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 3. Representations. Each of the Borrower and the REIT Guarantor
represents and warrants to the Administrative Agent and the Lenders that:


(a)    Authorization. Each of the Borrower and the REIT Guarantor has the right
and power, and has taken all necessary action to authorize, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by the
duly authorized officers of each of the Borrower and the





--------------------------------------------------------------------------------





REIT Guarantor and is a legal, valid and binding obligation of the Borrower and
the REIT Guarantor enforceable against the Borrower and the REIT Guarantor in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or in the
Term Loan Agreement and as may be limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution, delivery and performance of
this Agreement by each of the Borrower and the REIT Guarantor in accordance with
its terms do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower, the REIT Guarantor,
any Subsidiary of the Borrower, or any other Obligor to comply; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of the Borrower, the REIT Guarantor, or any material indenture,
agreement or other instrument to which the Borrower, the REIT Guarantor, any
Subsidiary of the Borrower, or any other Obligor is a party or by which it or
any of its respective material properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower, the REIT Guarantor,
any Subsidiary of the Borrower, or any other Obligor.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


(d)    Guarantors. As of the date hereof, each Subsidiary required to be a
Guarantor under the Term Loan Agreement has become a Guarantor.


Section 4. Reaffirmation of Representations by Borrower and the REIT Guarantor.
Each of the Borrower and the REIT Guarantor hereby repeats and reaffirms all
representations and warranties made by the Borrower and the REIT Guarantor to
the Administrative Agent and the Lenders in the Term Loan Agreement and the
other Loan Documents to which it is a party on and as of the date hereof with
the same force and effect as if made on and as of such date except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder.


Section 5. Certain References. Each reference to the Term Loan Agreement in any
of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment. This Amendment shall be deemed to be a
Loan Document.


Section 6. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable costs and expenses (including reasonable and invoiced
attorneys’ fees) incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.


Section 7. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 8. GOVERNING LAW. THIS AMENDMENT HALL BE DEEMED TO BE A CONTRACT ENTERED
INTO PURSUANT TO THE LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE
GOVERNED, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (OTHER THAN THOSE CONFLICT OF LAW PROVISIONS THAT WOULD DEFER
TO THE SUBSTANTIVE LAWS OF ANOTHER JURISDICTION). WITHOUT IN ANY WAY LIMITING
THE PRECEDING CHOICE OF LAW, THE PARTIES ELECT TO BE GOVERNED BY NEW YORK LAW IN
ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN PART) ON, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.


Section 9. Effect. Except as expressly herein amended, the terms and conditions
of the Term Loan Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to





--------------------------------------------------------------------------------





have prospective application only, except as stated in the immediately preceding
sentence or as otherwise specifically stated herein.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 11. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Term Loan
Agreement.


Section 12. Reaffirmation of Guaranty. The REIT Guarantor hereby reaffirms its
continuing obligations to the Administrative Agent and the Lenders under that
certain Guaranty dated as of July 30, 2015 (the “Guaranty”) to which the REIT
Guarantor is a party, and agrees that the transactions contemplated by this
Amendment shall not in any way affect the validity and enforceability of the
Guaranty, or reduce, impair or discharge the obligations of the REIT Guarantor
thereunder.




[Signatures on Next Page]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be executed by their authorized officers all as of the day and
year first written above.




 
BORROWER:
 
 
 
 
 
COLUMBIA PROPERTY TRUST OPERATING PARTNERSHIP, L.P.,
 
  a Delaware limited partnership
 
 
 
 
 
By:
Columbia Property Trust, Inc.,
 
 
its sole General Partner
 
 
 
 
 
By:
/s/ James A. Fleming
 
 
Name:
James A. Fleming
 
 
Title:
EVP & Chief Financial Officer



 
REIT GUARANTOR:
 
 
 
 
 
COLUMBIA PROPERTY TRUST, INC.
 
  a Maryland corporation
 
 
 
 
 
By:
/s/ James A. Fleming
 
 
Name:
James A. Fleming
 
 
Title:
EVP & Chief Financial Officer



[Signatures Continue on Next Page]





--------------------------------------------------------------------------------







[Signature Page to First Amendment to Term Loan Agreement]




 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as the Administrative Agent and as a Lender
 
 
 
 
 
By:
/s/ D. Bryan Gregory
 
 
Name:
D. Bryan Gregory
 
 
Title:
Director





[Signatures Continued on Next Page]











--------------------------------------------------------------------------------





[Signature Page to First Amendment to Term Loan Agreement]


 
REGIONS BANK, as a Lender
 
 
 
 
 
By:
/s/ Paul E. Burgan
 
 
Name:
Paul E. Burgan
 
 
Title:
Vice President

































[Signatures Continued on Next Page]















--------------------------------------------------------------------------------





[Signature Page to First Amendment to Term Loan Agreement]


 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By:
/s/ J. Lee Hord
 
 
Name:
J. Lee Hord
 
 
Title:
Senior Vice President



































[Signatures Continued on Next Page]















--------------------------------------------------------------------------------





[Signature Page to First Amendment to Term Loan Agreement]


 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
By:
/s/ Timothy M. Brown
 
 
Name:
Timothy M. Brown
 
 
Title:
Senior Vice President



































[Signatures Continued on Next Page]

















--------------------------------------------------------------------------------





[Signature Page to First Amendment to Term Loan Agreement]


 
T.D. BANK, N.A., as a Lender
 
 
 
 
 
By:
/s/ Jessica Trambly
 
 
Name:
Jessica Trambly
 
 
Title:
Vice President


























